Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 1 of 8 PageID #: 8723



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 FRACTUS, S.A.,

       Plaintiff,

       v.

 AT&T MOBILITY LLC,

       Defendant,

 and                                         Case No. 2:18-cv-00135-JRG
                                                   LEAD CASE
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

        Intervenor-Defendants.
 SPRINT COMMUNICATIONS COMPANY,
 L.P., ET AL.,
       Defendants,

                                             Case No. 2:18-cv-00136-JRG
 and

 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

      Intervenor-Defendants.
 T-MOBILE US, INC., ET AL.,

       Defendants,

 and                                         Case No. 2:18-cv-00137-JRG

 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

       Intervenor-Defendants.
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 2 of 8 PageID #: 8724




 CELLCO PARTNERSHIP d/b/a VERIZON
 WIRELESS,
          Defendant,
                                                           Case No. 2:18-cv-00138-JRG
 and

 COMMSCOPE TECHNOLOGIES LLC,

          Intervenor-Defendant.



   NOTICE CONCERNING JOINT MOTION FOR ENTRY OF ORDER FOCUSING

                  ASSERTED CLAIMS AND PRIOR ART (DKT. NO. 110)

       Defendants AT&T Mobility LLC, Sprint Communications Company, L.P., Sprint

Spectrum, L.P., Sprint Solutions, Inc., Nextel Operations, Inc., T-Mobile USA, Inc., T Mobile

US, Inc., Cellco Partnership d/b/a Verizon Wireless, CommScope Technologies LLC, and

CellMax Technologies AB (collectively, “Defendants”) respectfully submit this Notice to the

Court regarding the parties’ Joint Motion for Entry of Order Focusing Asserted Claims and Prior

Art (Dkt. No. 110) (the “Joint Motion”).

       Following the parties’ submission of the Joint Motion, in view of Plaintiff Fractus, S.A.’s

(“Fractus’s”) dropping of the ’824 patent and several claims from other patents, and as

mentioned during the Status Conference with the Court on January 17, 2019, and in the interest

of compromise and reaching agreement with Fractus, Defendants modified certain of their

positions as to the disputed provisions governing prior art limits. While the parties have not yet

been able to reach agreement, Defendants hereby respectfully submit to the Court their revised

positions on these disputed provisions for the Court’s consideration in connection with the Joint

Motion.

       Attached as Exhibit 1 is a revised proposed Order Focusing Patent Claims and Prior Art
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 3 of 8 PageID #: 8725




to Reduce Costs, reflecting Defendants’ revised positions as to the disputed provisions governing

prior art limits. Exhibit 1 does not contain any changes to Fractus’s positions as originally filed.

       Attached as Exhibit 2 is a redline showing the changes made in Exhibit 1 when

compared to the original Order Focusing Patent Claims and Prior Art to Reduce Costs as it was

filed by the parties (Dkt. No. 110-1).

       Defendants respectfully request the Court to rely upon Exhibit 1 in lieu of Dkt.

No. 110-1.

DATED: January 31, 2019

 NORTON ROSE FULBRIGHT US LLP                        GIBSON, DUNN & CRUTCHER LLP

 Brett C. Govett                                     /s/ Neema Jalali
 NORTON ROSE FULBRIGHT US LLP
 2200 Ross Avenue, Suite 3600                        Josh Krevitt
 Dallas, TX 75201                                    Benjamin Hershkowitz
 Telephone: (214) 855-8118                           GIBSON, DUNN & CRUTCHER LLP
 brett.govvett@nortonrosefulbright.com               200 Park Avenue
                                                     New York, NY 10166-0193
 Daniel S. Leventhal                                 Telephone: (212) 351-4000
 NORTON ROSE FULBRIGHT US LLP                        jkrevitt@gibsondunn.com
 Fulbright Tower                                     bhershkowitz@gibsondunn.com
 1301 McKinney, Suite 5100
 Houston, TX 77010-3095                              Neema Jalali
 Telephone: (713) 651-8360                           Lead Attorney
 daniel.leventhal@nortonrosefulbright.com            GIBSON, DUNN & CRUTCHER LLP
                                                     555 Mission Street
                                                     San Francisco, CA 94105
                                                     Telephone: (415) 393-8258
                                                     njalali@gibsondunn.com

                                                     Eric T. Syu
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     3161 Michelson Drive
                                                     Irvine, CA 92612-4412
                                                     Telephone: (949) 451-3800
                                                     esyu@gibsondunn.com

                                                     Nathan R. Curtis (#24078390)
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     2100 McKinney Avenue, Suite 1100

                                                 2
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 4 of 8 PageID #: 8726




                                                Dallas, TX 75201-6912
                                                Telephone: (214) 698-3100
                                                ncurtis@gibsondunn.com

                                                Counsel for Defendant AT&T Mobility LLC

 SMITH WEBER LLP                                MCGUIREWOODS LLP

 Robert W. Weber (Texas Bar No. 21044800)       /s/ Shaun W. Hassett_________
 SMITH WEBER LLP
 5505 Plaza Drive                               Shaun W. Hassett (Texas Bar No. 24074372)
 P.O. Box 6167                                  Lead Attorney
 Texarkana, TX 75505                            MCGUIREWOODS LLP
 Telephone: 903.223.5656                        2000 McKinney Ave., Suite 1400
 Facsimile: 903.223.5652                        Dallas, TX 75201
 bweber@smithweber.com                          Telephone: 214.932.6400
                                                Facsimile: 214.932.6499
                                                shassett@mcguirewoods.com

                                                David E. Finkelson (pro hac vice)
                                                MCGUIREWOODS LLP
                                                800 East Canal Street
                                                Richmond, VA 23219
                                                Telephone: 804.775.1374
                                                Facsimile: 804.698.2264
                                                dfinkelson@mcguirewoods.com

                                                Counsel for Sprint Communications
                                                Company, L.P., Sprint Spectrum L.P., Sprint
                                                Solutions, Inc., and Nextel Operations, Inc.

                                                BAKER BOTTS L.L.P.

                                                /s/ Sarah J. Guske

                                                Douglas M. Kubehl
                                                Texas State Bar No. 00796909
                                                E-mail: doug.kubehl@bakerbotts.com
                                                Jeffery D. Baxter
                                                Texas State Bar No. 24006816
                                                E-mail: jeff.baxter@bakerbotts.com
                                                David Tobin
                                                Texas State Bar No. 24060735
                                                E-mail: david.tobin@bakerbotts.com
                                                BAKER BOTTS L.L.P.
                                                2001 Ross Avenue
                                                Dallas, Texas 75201

                                            3
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 5 of 8 PageID #: 8727




                                              Telephone: (214) 953-6500
                                              Facsimile: (214) 953-6503

                                              Sarah J. Guske
                                              California State Bar No. 232467
                                              E-mail: sarah.guske@bakerbotts.com
                                              BAKER BOTTS L.L.P
                                              101 California St.
                                              San Francisco, CA 94111
                                              Telephone: (415) 291-6200
                                              Facsimile: (214) 953-6503

                                              Syed K. Fareed
                                              Texas State Bar No. 24065216
                                              E-mail: syed.fareed@bakerbotts.com
                                              Valerie Barker
                                              Texas State Bar No. 24087141
                                              E-mail: valerie.barker@bakerbotts.com
                                              Bailey Morgan Watkins
                                              Texas State Bar No. 24102244
                                              E-mail: bailey.watkins@bakerbotts.com
                                              BAKER BOTTS L.L.P
                                              98 San Jacinto Blvd #1500
                                              Austin, TX 78701
                                              Telephone: (512) 322-2500
                                              Facsimile: (214) 953-6503

                                              Counsel for T-Mobile USA, Inc., and
                                              T-Mobile US, Inc.

 POTTER MINTON                                ALSTON & BIRD LLP

 Michael E. Jones (TX Bar No. 10929400)       /s/ Ross Barton
 POTTER MINTON, a Professional
 Corporation                                  Ross R. Barton (NC Bar No. 37179)
 110 North College Avenue, Suite 500          J. Ravindra Fernando (NC Bar No. 49199)
 Tyler, TX 75702                              ALSTON & BIRD LLP
 Phone: 903-597-8311                          101 South Tryon Street, Suite 4000
 Fax: 903-593-0846                            Charlotte, North Carolina 28280
 Email: mikejones@potterminton.com            Phone: (704) 444-1000
                                              Fax: (704) 444-1111
                                              Email: ross.barton@alston.com
                                              Email: ravi.fernando@alston.com

                                              Michael J. Newton (TX Bar No. 24003844)
                                              Brady Cox (TX Bar No. 24074084)


                                          4
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 6 of 8 PageID #: 8728




                                          ALSTON & BIRD LLP
                                          2828 North Harwood Street, Suite 1800
                                          Dallas, Texas 75201
                                          Phone: (214) 922-3400
                                          Fax: (214) 922-3899
                                          Email: mike.newton@alston.com
                                          Email: brady.cox@alston.com

                                          Darlena H. Subashi (NC Bar No. 53142)
                                          ALSTON & BIRD LLP
                                          90 Park Avenue
                                          New York, New York 10016
                                          Phone: (212) 210-1277
                                          Fax: (212) 210-9444
                                          Email: darlena.subashi@alston.com
                                          *Admitted to practice in Massachusetts and
                                          North Carolina only

                                          Counsel for Defendant Cellco Partnership
                                          d/b/a/ Verizon Wireless

 FINDLAY CRAFT, P.C.                      CARLSON, CASPERS, VANDENBURGH
                                          & LINDQUIST, P.A.
 Eric H. Findlay
 State Bar No. 00789886                   /s/ Dennis Bremer
 Brian Craft
 State Bar No. 04972020                   Philip P. Caspers
 FINDLAY CRAFT, P.C.                      Timothy A. Lindquist
 102 N. College Ave., Ste. 900            Dennis C. Bremer
 Tyler, TX 75702                          Iain A. McIntyre
 (903) 534-1100 Telephone                 Bradley W. Micsky
 (903) 534-1137 Facsimile                 Caroline L. Marsili
 efindlay@findlaycraft.com                CARLSON, CASPERS, VANDENBURGH
 bcraft@findlaycraft.com                  & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          pcaspers@carlsoncaspers.com
                                          tlindquist@carlsoncaspers.com
                                          dbremer@carlsoncaspers.com
                                          imcintyre@carlsoncaspers.com
                                          bmicsky@carlsoncaspers.com
                                          cmarsili@carlsoncaspers.com

                                          Counsel for Defendant-Intervenor
                                          CommScope Technologies LLC

                                      5
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 7 of 8 PageID #: 8729




                                          LAW OFFICE OF PETER J. AYERS,
                                          PLLC

                                          /s/ Peter J. Ayers

                                          Peter J. Ayers
                                          Texas Bar No. 24009882
                                          2200 Bowman Avenue
                                          Austin, Texas 78703
                                          Telephone: (512) 771-3070
                                          Facsimile: (512) 520-4459
                                          peter@ayersiplaw.com

                                          Counsel for Defendant-Intervenor CellMax
                                          Technologies, AB




                                      6
Case 2:18-cv-00135-JRG Document 154 Filed 01/31/19 Page 8 of 8 PageID #: 8730



                                  CERTIFICATE OF SERVICE

          I certify that the foregoing document was filed electronically on January 31, 2019,

   pursuant to Local Rule CV-5(a) and has been served on all counsel who have consented to

   electronic service.

                                               /s/ Neema Jalali
